DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 10/06/20 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Harrell on 3/1/21.
The application has been amended as follows: 
1. (Currently Amended) A processor-implemented method for providing user interface (UI) element selection using eye-gaze, comprising: 
identifying a first area surrounding a boundary of a UI element within a user interface; 
identifying a second area surrounding the boundary of the UI element within the user interface, wherein the first area encircles the second area; 
identifying a first score assigned to the first area surrounding the boundary of the UI element; 
identifying a second score assigned to the second area surrounding the boundary of the UI element, wherein the second score is different from the first score; 

receiving, over a period of time, a series of gaze inputs comprising a first set of gaze locations within the first area and a second set of gaze locations within the second area; 
assigning the first score to each gaze input in the first set of gaze locations; 
assigning the second score to each gaze input in the second set of gaze locations; 
calculating an aggregated score associated with the series of gaze inputs by aggregating the first score and the second score; 
comparing the aggregated score with the threshold for the UI element; 
based on the comparison of the aggregated score with the threshold, determining at least one action response associated with the UI element; and
performing the at least one action response.

2. (Canceled)

3. (Previously Presented) The processor-implemented method of claim 1, further comprising: updating at least one database with one or more of the aggregated score, the series of gaze inputs, the threshold, or the at least one action response.

4. (Previously Presented) The processor-implemented method of claim 1, wherein the first score is associated with a proximity of the first area to the boundary of the UI element.

5. (Previously Presented) The processor-implemented method of claim 1, wherein the threshold is associated with a probability that the UI element is intended for selection.



7. (Canceled)

8. (Canceled)

9. (Canceled)

10. (Previously Presented) The processor-implemented method of claim 1, wherein the first area corresponds to a first concentric shape and the second area corresponds to a second concentric shape inside the first concentric shape.

11. (Original) The processor-implemented method of claim 10, wherein the first concentric shape and the second concentric shape are geometric.

12. (Canceled)

13. (Previously Presented) The processor-implemented method of claim 1, wherein a sum of the first score and the second score is less than the threshold associated with the UI element.

14. (Previously Presented) The processor-implemented method of claim 10, wherein the first concentric shape is visibly denoted by an outline on the user interface.



16. (Previously Presented) The processor-implemented method of claim 15, wherein receiving eye-gaze input within the first concentric shape activates the at least one animation capability.

17. (Currently Amended) A computing device comprising: 
at least one processing unit; 
at least one memory storing processor-executable instructions that when executed by the at least one processing unit cause the computing device to: 
identify a first area surrounding a boundary of a user interface (UI) element within a user interface; 
identify a second area surrounding the boundary of the UI element within the user interface, wherein the first area encircles the second area; 
identify a first score to the first area surrounding the boundary of the UI element; 
identify a second score to the second area surrounding the boundary of the UI element, wherein the second score is different from the first score; 
identify a threshold for the UI element; 
receive, over a period of time, a series of gaze inputs comprising a first set of gaze locations within the first area and a second set of gaze locations within the second area; 
assign the first score to each gaze input in the first set of gaze locations; assign the second score to each gaze input in the second set of gaze locations; 
calculate an aggregated score associated with the series of gaze inputs by aggregating the first score and the second score; 

based on the comparison of the aggregated score with the threshold, perform at least one action response associated with the UI element.

18. (Previously Presented) The computing device of claim 17, wherein the at least one action response comprises selecting the UI element.

19. (Previously Presented) The computing device of claim 18, wherein the UI element is a virtual key within a virtual keyboard.

20. (Currently Amended) A computer storage media not consisting of a propagated data signal storing instructions that, when executed, cause a method to be performed, the method comprising: 
identifying a first area surrounding a boundary of a UI element within a user interface; 
identifying a second area surrounding the boundary of the UI element within the user interface, wherein the first area encircles the second area; 
identifying a first score assigned to the first area surrounding the boundary of the UI element; 
identifying a second score assigned to the second area surrounding the boundary of the UI element, wherein the second score is different from the first score; identifying a threshold for the UI element; 
receiving, over a period of time, a series of gaze inputs comprising a first set of gaze locations within the first area and a second set of gaze locations within the second area; 
assigning the first score to each gaze input in the first set of gaze locations; 
assigning the second score to each gaze input in the second set of gaze locations; 

comparing the aggregated score with the threshold for the UI element; 
based on the comparison of the aggregated score with the threshold, determining at least one action response associated with the UI element; and 
providing the at least one action response via the user interface.

21. (Previously Presented) The processor-implemented method of claim 1, wherein the threshold for the UI element is reduced from a previous threshold for the UI element in response to a previous selection of an alternate UI element.

22. (Previously Presented) The processor implemented method of claim 1, wherein at least one of the first area and the second area overlaps one or more other UI elements within the user interface to form an overlapping area.

23. (Previously Presented) The processor implemented method of claim 22, wherein, when one or more gaze locations of the series of gaze inputs are within the overlapping area, the one or more gaze locations are applied to at least the UI element.

24. (Previously Presented) The processor implemented method of claim 23, wherein at least a portion of a score assigned to the one or more gaze locations is used to calculate the aggregated score for the UI element.



Reasons for Allowance
Claims 1, 3-6, 10-11, and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 17 and 20, the prior art of record does not disclose: “identifying a second area surrounding the boundary of the UI element within the user interface, wherein the first area encircles the second area…” in combination with “receiving, over a period of time, a series of gaze inputs comprising a first set of gaze locations within the first area and a second set of gaze locations within the second area; assigning the first score to each gaze input in the first set of gaze locations; assigning the second score to each gaze input in the second set of gaze locations; calculating an aggregated score associated with the series of gaze inputs by aggregating the first score and the second score; comparing the aggregated score with the threshold for the UI element.”  In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention in view of the prior art of record.
With regards to McLaughlin, the prior art does not disclose the steps of identifying and assigning scores to each gaze input. In addition, McLaughlin does not disclose calculating an aggregated score as discloses within the independent claim. Todoroki discloses a first score, a second score, and an aggregated score. However, Todoroki does not disclose that first score and second score are assigned to each gaze input. Deering does not disclose the steps of identifying and assigning scores to each gaze input.
Therefore, in combination with the other limitations of the independent claims, independent claims 1, 17 and 20 are allowable. Dependent claims 3-6, 10-11, 13-16, 18-19 and 21-24 are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Examiner, Art Unit 2178